Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/293,261, the examiner acknowledges the applicant's submission of the amendment dated 11/13/2020.  Claims 1, 9, 15, and 20 have been amended. Claims 5, 7-8, 10-14, 16, and 18 have been canceled. Claims 1-4, 6, 9, 15, 17, and 19-20 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat (US9405355) in view of Jeddeloh (US20140032939).
As per claim 1. A method comprising: receiving and buffering multiple memory requests for memory commands of first and second types at a memory system (Bahirat: "Also, ; initiating memory commands of the first type at a first channel of the memory system over a first interval (Bahirat: "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with programming the transferred data to the memory (e.g., responsive to a host command)" (column 5, lines 45-55));  … and not initiating memory commands of either the first type or the second type on a second channel of the memory system (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1.); initiating memory commands of the first type at a third channel of the memory system over the first interval (Bahirat: Figure 5. The timing diagram shows that times associated with transferring of data, responsive to a host command, could overlap between the various channels. Where operations are performed in staggered manner through throttled control); and staggering at least a portion of a first memory command of the first type on the first channel to offset a command power peak portion of the first memory command and a command power peak portion of a second memory command of the first type on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)  
Bahirat does not teach after the first interval, initiating memory commands of the second type at the first channel over a second interval; however, Jeddeloh teaches after the first interval, initiating memory commands of the second type at the first channel over a second interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the 
Bahirat and Jeddeloh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat to include after the first interval, initiating memory commands of the second type at the first channel over a second interval as taught by Jeddeloh since doing so would provide the benefit of [Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be 
Therefore, it would have been obvious to combine Bahirat and Jeddeloh for the benefit of creating the method as specified in claim 1.
As per claim 2. Bahirat teaches wherein the first channel and the second channel are configured to couple a memory controller to two or more memory die of the memory system (Bahirat: "Power is also consumed by bus and/or interface circuitry in association with transferring data between an SSD controller and a memory (e.g., a number of memory devices, such as NAND dies)" (column 2, lines 43-46); fig. 1, memory devices 110-1 through 110-M).  
As per claim 9. A memory system comprising: multiple memory die (Bahirat: Fig. 1, memory devices 110-1 through 110-M); a controller coupled to each memory die of the multiple memory die with one or more channels (Bahirat: Fig. 1, controller 108, channels 114-1 through 114-M), the controller configured to receive multiple memory requests and service the requests using the multiple memory die within a power budget (Bahirat: "Also, power is consumed by the memory devices ( e.g., in association with executing commands provided by the SSD controller)" (column 2, lines 46-48); "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., , wherein the multiple memory requests can include read requests and write requests (Bahirat: "The controller 108 can communicate with the memory (e.g., memory devices 110-1 to 110-M) to control data read, write, and erase operations, among other operations" (column 4, lines 47-49)); … , via the first channel (Bahirat: Fig. 1, channel 114-1), to a first one or more memory die of the multiple memory die for a first interval (Bahirat: "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with wherein the memory controller is further configured, for a second channel, to not initiate either read requests of the multiple memory requests or write requests of the multiple memory request, via the second channel, to a second one or more memory die of the plurality of memory die during the first interval (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1); … a third channel and via the third channel (Bahirat: Fig. 2-5, CH3) … wherein the memory controller is configured to stagger at least a portion of the read requests via the first channel to offset command power peak portions of a first read operation on the first channel and command power peak portions of a second read operation on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)
Bahirat does not teach wherein the memory controller is further configured, for a first channel, to initiate only read requests of the multiple memory requests and to initiate only write requests of the multiple memory requests, via the first channel, to the first one or more memory die of the multiple memory die for a second interval following the first interval to perform the multiple memory requests of the memory system within the power budget; to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval; however, Jeddeloh teaches wherein the memory controller is further configured, for a first channel, to initiate only read requests of the multiple memory requests (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)) and to initiate only write requests of the multiple memory requests, via the first channel, to the first one or more memory die of the multiple memory die for a second interval following the first interval to perform the multiple memory requests of the memory system within the power budget (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval.
Claims 3-4, 6, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat (US9405355) in view of Jeddeloh (US20140032939) as applied to claims 1 and 15 above, and further in view of Park (“A Comprehensive Study of Energy Efficiency And Performance of Flash-based SSD”).
As per claim 3. Bahirat does not teach wherein the initiating memory commands of the first type in the first channel includes performing only read operations via the first channel during the first interval; however, Jeddeloh teaches wherein the initiating memory commands of the first type in the first channel includes performing only read operations via the first channel during the first interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).
Bahirat in view of Jeddeloh does not teach wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level; however, Park teaches wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level (Park: Fig. 10(a); "Fig. 10 shows the power consumption of SSD reads. SSDs consume similar power for both random and sequential read operations. Power consumption grows as the throughput grows. The amount of increased power is due to the increased transferring operation" (page 362)).
Bahirat, Jeddeloh, and Park are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat in view of Jeddeloh to include wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level as taught by Park since doing so would provide the benefit of [Park: "However, the existing analysis was only for performance, and not for power consumption or energy efficiency of SSDs. In this paper, we evaluate four commodity SSDs with various characteristics in terms of performance, power consumption and energy efficiency at both block level and filesystem level. Also, based on the evaluation results, we infer the internal configurations of the SSDs and draw some hints to obtain better performance and energy efficiency out of commodity SSDs" (page 360)].

As per claim 4. Bahirat in view of Jeddeloh does not teach wherein the first power level is lower than the second power level; however, Park teaches wherein the first power level is lower than the second power level (Park: Fig. 10(a); "Fig. 10 shows the power consumption of SSD reads. SSDs consume similar power for both random and sequential read operations. Power consumption grows as the throughput grows. The amount of increased power is due to the increased transferring operation" (page 362)).
As per claim 6. Bahirat in view of Jeddeloh does not teach wherein the memory commands of the second type are write operations, and wherein write operations have a receive data transfer at a third power level followed by a plurality of command power peaks at a fourth power level different than the third power level; however, Park teaches wherein the memory commands of the second type are write operations, and wherein write operations have a receive data transfer at a third power level followed by a plurality of command power peaks at a fourth power level different than the third power level (Park: Figures 9 and 10(b)).
As per claim 15. A machine-readable medium including instructions for power management of a NAND memory system, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: receiving and buffering multiple memory requests for memory commands of first and second types at the NAND memory system; initiating memory commands of the first type at a first channel of the memory system over a first interval; after the first interval, initiating memory commands of the second type at the first channel over a second interval; and not initiating memory commands of either the first type or the second type on a second channel of the memory system, wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level; and wherein the initiating memory commands of the first type in the first channel includes performing only read operations via the first channel during the first interval; wherein the operations include: initiating memory commands of the first type at a third channel of the memory system over the first interval; and staggering at least a portion of the read operations in the first channel to offset the command power peak portions of a first read operation on the first channel and a second read operation on the third channel. The rationale in the rejection of claims 1 and 3 is herein incorporated.
As per claim 17. The machine-readable medium of claim 16, wherein the first power level is lower than the second power level.  The rationale in the rejection of claim 4 is herein incorporated.
As per claim 19. The machine-readable medium of claim 16, wherein the memory commands of the second type are write operations, and wherein write operations have a receive data transfer at a third power level followed by a plurality of command power peaks at a fourth power level different than the third power level.  The rationale in the rejection of claim 6 is herein incorporated.
As per claim 20. Bahirat teaches initiating memory commands of the first second  (Bahirat: Figure 5. The and staggering at least a portion of the write write read during the second interval (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)  
Bahirat does not teach initiating memory commands of the second type at the first channel of the memory system over the second interval; however, Jeddeloh initiating memory commands of the second type at the first channel of the memory system over the second interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in .
Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 11/13/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that the combination of Bahirat and Jeddeloh fails to disclose the amended subject matter of in claim 1, specifically: “initiating memory commands of the first type at a third channel of the memory system over the first interval; and staggering at least a portion of a first memory command of the first type on the first channel to offset a command power peak portion of the first memory command and a command power peak portion of a second memory command of the first type on the third channel”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Bahirat and Jeddeloh above: initiating memory commands of the first type at a third channel of the memory system over the first interval (Bahirat: Figure 5. The timing diagram shows that times associated with transferring of data, responsive to a host command, could overlap between the various channels. Where operations are performed in staggered manner through throttled control); and staggering at least a portion of a first memory command of the first type on the first channel to offset a command power peak portion of the first memory command and a command power peak portion of a second memory command of the first type on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)
Furthermore, with regard to power profiles, as demonstrated in Park as used in claim 3 above, these features do not form part of the language of independent claim 1. If applicant wishes to incorporate the features as discussed in Remarks, these could be included through further amendment.
In Applicant’s arguments, Applicant states that the combination of Bahirat and Jeddeloh fails to disclose the amended subject matter of in claim 9, specifically: “wherein the memory controller is further configured, for a second channel, to not initiate either read requests of the multiple memory requests or write requests of the multiple memory request, via the second channel, to a second one or more memory die of the plurality of memory die during the first interval; wherein the memory controller is further configured, for a third channel, to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/293,261Dkt: 303.H88US1 Filing Date: March 5, 2019 Title: ARBITRATION TECHNIQUES FOR MANAGED MEMORY wherein the memory controller is configured to stagger at least a portion of the read requests via the first channel to offset command power peak portions of a first read operation on the first channel and command power peak portions of a second read request on the third channel”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Bahirat and Jeddeloh above: wherein the memory controller is further configured, for a second channel, to not initiate either read requests of the multiple memory requests or write requests of the multiple memory request, via the second channel, to a second one or more memory die of the plurality of memory die during the first interval (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1); … a third channel and via the third channel (Bahirat: Fig. 2-5, CH3) … wherein the memory controller is configured to stagger at least a portion of the read requests via the first channel to offset command power peak portions of a first read operation on the first channel and command power peak portions of a second read operation on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).
In Applicant’s arguments, Applicant states that the combination of Bahirat and Jeddeloh fails to disclose the amended subject matter of in claim 15, specifically: “wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level; and wherein the initiating memory commands of the first type in the first channel includes performing only read operations via the first channel during the first interval; wherein the operations include: initiating memory commands of the first type at a third channel of the memory system over the first interval; and staggering at least a portion of the read operations in the first channel to offset the command power peak portions of a first read operation on the first channel and a second read operation on the third channel”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Bahirat, Jeddeloh, and Park above: rationales in rejecting claims 1 and 3. Where power profile is addressed in Park and staggering is addressed in Bahirat.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/13/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4, 6, 9, 15, 17, and 19-20 have received an action on the merits and are subject to a final rejection.
    b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135